Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 16, 2020

                                       No. 04-18-00515-CV

                  SOUTHCROSS ENERGY PARTNERS GP, LLC.,
                                       Appellant
                                           v.
Ivy GONZALEZ on Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor Children, and the Estate
        of Jesus Gonzalez, Jr.; Amy and Jesus Gonzalez, Sr.; and Rene Elizondo,
                                       Appellees

                    From the 229th Judicial District Court, Duval County, Texas
                                    Trial Court No. DC-16-139
                           Honorable Sandra L. Watts, Judge Presiding


                                         ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

       Appellees/cross-appellants’ opposed motion to allocate oral argument time is granted.
The following times will be allotted for oral argument in this case:

20 minutes for Appellant’s argument;
20 minutes for Appellees/Cross-Appellants;
13 minutes for Appellant’s rebuttal and response to the cross-appeal; and
5 minutes for Cross-Appellants’ rebuttal on the cross-appeal

           It is so ORDERED September 16, 2020.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT